FRIEDMAN, Senior Circuit Judge,
dissenting.
I cannot join in this opinion because I do not think it adequately addresses the issues in this case.
1. The underlying question on the merits is whether the Office of Personnel Management (“OPM”) correctly ruled that because Abney, a civil service retiree, had received both Civil Service retirement benefits and Office of Workers Compensation benefits, which under 5 U.S.C. § 8337(f) he was not permitted to do, he owed the government approximately $10,000, for which OPM refused to waive repayment.
Abney challenged OPM’s reconsideration decision so ruling before the Board. On March 23, 1999 the Board’s administrative judge issued an initial decision affirming OPM’s ruling. The decision informed Abney that it would become final on April 27, 1999, unless by that date he filed a petition for review with the Board. It also stated that such petition to review “must be postmarked, faxed, or hand-delivered no later than the date this initial decision becomes final, or if this initial decision is received by you more than 5 days after the date of issuance, 30 days after the date you actually receive the initial decision.” Abney filed a petition to review that decision with the Board on December 19, 2000, almost twenty months later. In a six-page opinion, the full Board denied the petition as untimely, ruling that Abney had not shown good cause for his filing delay.
The court’s opinion appears to rule on only the Board’s dismissal of Abney’s petition for review as untimely. Abney’s informal brief, however, appears primarily to challenge OPM’s decision requiring the refund of the alleged overpayment he re*424ceived. Abney is appearing pro se, and his contentions are not clearly expressed. He does state, however, that “I asked for a record showing my payment they said I received. Never received a copy of that. I ask for proof never received it;” that “I do know that they did not overpay me. Why can’t they show me some documentation of these changes?” and that “I want this case dropped if they can’t show me the document that prove that I had double indemnity. I would like for all my money be return if not with interest. And be compensated for my in convenience.” Viewing these statements with the tolerance we normally apply to pro se litigants’ documents, I think Abney’s untutored allegations claim that OPM improperly concluded that he had been overpaid.
This conclusion is consistent with Abney’s notice of appeal filed with this court. That document is a form of this court captioned “PETITION FOR REVIEW OF DECISION OF ADMINISTRATIVE JUDGE.” Although the Board’s opinion dismissing Abney’s petition for review was appended to the petition to this court, nothing in the latter petition indicates that Abney was challenging only the Board’s refusal to review the administrative judge’s decision, but not the latter decision itself.
2. There also is a question whether we lack jurisdiction because Abney’s appeal to this court was untimely. The administrative judge’s initial decision told Abney that that decision would become final on April 27, 1999, unless he filed a petition to review with the Board by that date, which he did not do. Abney had sixty days after the Board’s decision became final to appeal to this court. 5 U.S.C. § 7703(b)(1). We normally cannot waive that time limit. See Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991). Abney’s petition to review was filed in this court on September 6, 2001. On its face, Abney’s appeal appears grossly untimely.
There is one possible complication in this analysis. In its opinion and order dismissing the petition for review, the Board included the boilerplate “NOTICE TO THE APPELLANT REGARDING YOUR FURTHER REVIEW RIGHTS” that: ‘You have the right to request the United States Court of Appeals for the Federal Circuit to review this final decision .... The court must receive your request for review no later than 60 calendar days after your receipt of this order.” Abney filed his appeal to this court on September 6, 2001, well within sixty days of the Board’s order of August 28, 2001 dismissing his petition to review as untimely. Although the Board cannot extend a litigant’s statutory time for appeal, it seems troublesome to dismiss a pro se litigant’s appeal as untimely when he complied with the time limits the Board told him he had.